DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 2, 2021 has been entered.
 
Withdrawn Claim Rejections
The rejection of Claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention is hereby withdrawn in view of the claim amendments filed on Feb. 2, 2021. 
	
Maintained & Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 2015/0265666; published: Sept. 24, 2015; in IDS dated Jan. 27, 2020), in view of Kong et al. (US 7,345,015; published: Mar. 18, 2008) and Lewis et al. (US 6,410,041; published: Jun 25, 2002).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Modak et al. is directed to botanical antimicrobial compositions comprising mixtures of botanical extracts, synthetic antimicrobial agents and essential oils which do not rely solely upon alcohol to produce their antimicrobial effects (Abstract).  
Modak et al. teach wherein the disclosed compositions may be comprised in disinfectant compositions that may be used to topically reduce the number and/growth of microbes on inanimate surfaces, for use in disinfecting, for example, on countertops or tables ([0199]).  Modak et al. teach a method of reducing the number and/or growth of microbes on inanimate surfaces comprising applying to the surface a disinfectant composition in the form of liquid or wipe (limitation of instant claim 1; [0201]).
In an embodiment, Modak et al. teach an antimicrobial composition comprising (b) one or more synthetic antimicrobial, which may be a quaternary ammonium compound such as benzalkonium chloride (BAC), at a concentration of between about 0.05 and 0.5% w/w; and (c) less than 0.5% w/w ethanol or isopropyl alcohol and may optionally further include (i) an alkanediol (e.g., propanediol) at a concentration between 
With regards to the ppm limitations of instant claims 1, 6, 9 and 16, Modak et al. teach wherein BAC can be present in a concentration ranging from about 0.2 and 0.5% w/w (i.e., from about 200 ppm), which overlaps with the instantly claimed ranges ([0006], [0033] and claims).
With regards to the “Class I qualifications of the Cramer classification system” limitations of instant claims 1, 9 and 16, Modak et al. teach wherein essential oils (e.g., lemon oil) are present and such fragrances meet the Class I standards as evidenced by the instant specification ([0031]).  Therefore, such is an inherent property/characteristic of the essential oils.
In another embodiment, Modak et al. teach an antimicrobial composition comprising (b) one or more synthetic antimicrobial, which may be a quaternary 
Modak et al. teach that the abovementioned compositions include surface sanitizer/disinfectant in the form of a liquid (limitation of instant claims 1, 9 and 16; [0020]). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Modak et al. do not teach a particular embodiment comprising the combination of ingredients, as required by instant claims 1, 9 and 16.
	Also, Modak et al. do not teach wherein the quaternary amine (benzalkonium chloride) is included in a specific concentration range of about 100 ppm to about 400 ppm or about 200 ppm to about 400 ppm and wherein the weight ratio of the C8-C10 alkyl polyglucoside to the alcohol ethoxylate is greater than 1:1 (e.g., between 1:1 and 10:!, or at least 1.5:1), as required by instant claims 1, 6, 9, 14, 16 and 18.

Kong et al. is directed to a cleaning solution for disinfecting wipes comprising an antimicrobial quaternary ammonium compounds and C8-C10 alkyl polyglycoside (Abstract).  Kong et al. teach the step by step directions for using such a surface cleaner: wiping the surface clean with the wipe using enough wipes for the treated surface to remain visibly wet for 30 seconds or 1 minute or 2 minutes or 4 minutes, and letting the surface dry (col. 13, lines 42-46).
Modak et al. teach wherein the composition has a pH in the range of about 3 to 6 ([0061]).  Modak et al. do not specifically teach wherein the composition has a pH from 6.5 to 10, as required by instant claims 1, 9 and 16. However, such deficiency is cured by Lewis et al.
Lewis et al. is directed to method for increasing the therapeutic potency of amphipathic weakly basic or amphipathic cationic compounds, e.g., antiseptics and disinfectants by using the antiseptic or disinfectant in the presence of a multiple drug resistance inhibitor (Abstract). Lewis et al. specifically teach that increasing the pH of the growth medium to 9 leads to an increase in the membrane potential that could lead to a stronger accumulation and thus more effective antimicrobial action of cationic antimicrobials (Ex. 2).  This concept was tested with benzalkonium chloride (i.e., the same quaternary amine disclosed in Modak et al.) against S. aureus (i.e., the same 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Since Modak et al. teach that benzalkonium chloride, decyl glucoside, lemon oil, water, propanediol (or isopropyl alcohol) and ethoxy diglycol are all suitable to be used in antimicrobial compositions, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to try the limited number of ingredients disclosed by Modak et al. with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the claimed ingredients to be used in an antimicrobial (e.g., a surface sanitizing) composition.
Regarding the concentration of the benzalkonium chloride, C8-C10 alkyl polyglucoside and alcohol ethoxylate as specified in claims 1, 6, 9, 14, 16 and 18, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal moisturization (due to the ethoxy diglycol emollient) and antimicrobial activity (due to the benzalkonium chloride).
	The disclosures of Modak et al. and Kong et al. are each directed to quaternary ammonium and alkyl polyglucoside-containing surface disinfectant compositions and methods for their use.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to follow the directions of use from Kong et al. for the method of using the disinfectant liquid or wipes taught by Modak et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
With regards to the effect of the sanitizing liquid when applied to a food contact surface (at least a 3 or 5 log reduction in bacterial population within 1 minute or 30 seconds as required by instant claims 1, 7-9, 16 and 19-20), the MPEP states the following (MPEP §2112.02(II)):
PROCESS OF USE CLAIMS — NEW AND UNOBVIOUS USES OF OLD STRUCTURES AND COMPOSITIONS MAY BE PATENTABLE
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
In the instant case, the prior art teaches same active method steps using the same composition as the instant claims and Applicants’ discovery of a new property (or in this case, a new effectiveness of the known property) does not constitute a new use.
The disclosures of Modak et al. and Lewis et al. are each directed to compositions with antimicrobial activity (e.g., S. aureus). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to increase the pH of the composition of Modak et al. in the range of 7 to 9, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so S. aureus (See Ex. 2 and Table 2).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
With regards to the pH arguments (Remarks: ¶ bridging p. 7-8 and 8-9), such is not new and was addressed in the Office action dated Nov. 6, 2020.  For the same reasons, the argument is not found persuasive.
Applicants argue that Modak does not teach or suggest any formulations “…a blend of an alcohol ethoxylate surfactant and a C8-C10 alkyl polyglycoside surfactant wherein the weight ratio of the C8-C10 alkyl polyglycoside to the alcohol ethoxylate is from 1:1 to 10:1 (Remarks: p. 9).
This is not found persuasive. In response, and as indicated in the above 103 rejection, it was found prima facie obvious in view of the teachings from the prior art and furthermore, Applicants' specification provided no evidence that the selected ranges claim 13 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. It is noted that Applicants mention Table 10 in the instant specification as evidence of improved cleaning performance and micro-efficacy.  However, such is not a proper showing of unexpected results as there is no side-by-side comparison. Furthermore, it is not clear from the description the 
Applicants argue that it would not have been obvious for a person having ordinary skill in the art to combine these two teachings, as Lewis is directed to a non-analogous field of art and it is directed to an entirely different problem (Remarks: p. 10-11).
In response to applicant's argument that Lewis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lewis is directed to composition and methods of providing antiseptic or disinfectant properties, which is the field of Applicants’ endeavor (sanitizing composition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617